

117 HR 781 IH: Veterans’ Telecommunication Protection Act
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 781IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Mr. Van Drew introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to require providers of cable service and telephone service to charge veterans’ organizations residential rates for such services, and for other purposes.1.Short titleThis Act may be cited as the Veterans’ Telecommunication Protection Act. 2.Residential rates for veterans’ organizations(a)In generalTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.) is amended by adding at the end the following:723Residential rates for veterans’ organizations(a)In generalA provider of a covered service shall charge a veterans’ organization for a covered service delivered to the property at which the organization primarily operates the rate that the provider would charge for the service if the organization were an individual or household residing at the property, if the rate is less than the rate that the provider would charge the organization for the service without regard to this section.(b)DefinitionsIn this section:(1)Covered serviceThe term covered service means—(A)a cable service; and(B)a voice service (as defined in section 227(e)(8)), except for a commercial mobile service (as defined in section 332(d)).(2)Veterans’ organizationThe term veterans’ organization means any organization recognized by the Secretary of Veterans Affairs pursuant to section 5902 of title 38, United States Code.. (b)Effective dateSection 723 of the Communications Act of 1934, as added by subsection (a), applies with respect to covered services (as such term is defined in such section) provided on or after the date of enactment of this Act.